DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
By amendment filed June 16, 2021 claims 1, 7-10 and 12 have been amended and claims 6 and 11 have been cancelled. Claims 13 and 14 were previously withdrawn. Claims 1-5, 7-10 and 12-14 are currently pending.

Election/Restrictions
Applicant’s election of Group I in the reply filed on June 16, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 13 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 16, 2021.

Claim Rejections - 35 USC § 103




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bate (U.S. Patent Publication No. 2004/0071987) in view of Suzuki et al (U.S. Patent # 5,888,656) and Nakasuji et al (U.S. Patent # 4,808,483).
	In the case of claims 1, 7-10 and 12, Bate teaches a method for modifying a surface of a substrate by applying a non-stick coating to the substrate (Abstract). The substrate of Bate was a polymer substrate comprised of silicone rubber (Page 1 Paragraph 0009) wherein multiple coating were applied onto the substrate surface (page 1 Paragraph 0010). Bate teaches having 
	Furthermore, Bate teaches that the hydrophobic fluorine compound comprised tetrafluoroethylene or polytetrafluoroethylene (Page 2 Paragraphs 0016-0017) and that the compositions for the multilayer were combined with silanes such as vinyltrimethoxysilane (Page 2 Paragraphs 0019-0020).
	Bate does not teach that prior to applying the primer and coating agent the polymer substrate was treated with plasma.
	Suzuki teaches a method for applying a protective coating to a silicone rubber article wherein prior to applying a primer composition the silicone rubber article was treated with plasma (Abstract). Suzuki teaches that the plasma treatment decomposed and removed any foreign material on the surface of the article and improved the adhesion between the article and the applied coatings (Column 4 Lines 46 through Column 5 Line 12).
	Based on the teachings of Suzuki, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have treated the polymer/silicone rubber substrate of Bate with plasma prior to applying the primer and coating agent in order to remove foreign material and improve subsequent coating adhesion.
	Though Bate teaches that the primer comprised vinyltrimethoxysilane Bate does not teach that the primer further comprised a silicone-based polymer.

	Based on the teachings of Nakasuji, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have combined/condensed the vinyltrimethoxysilane of the Bate in view of Suzuki with a silicone/polysiloxane-based polymer because this was a known combination in the art for forming a primer for silicone rubbers.
	As for claims 2 and 3, as was discussed previously, the substrate of Bate comprised silicone rubber.
	As for claim 4, Suzuki teaches that the plasma was formed from argon, nitrogen, oxygen or mixtures thereof (Column 4 Lines 54-58).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bate in view of Suzuki et al and Nakasuji et al as applied to claim 1 above, and further in view of Chaudhury et al (U.S. Patent # 6,793,759).
	The teachings of Bate in view of Suzuki and Nakasuji as they apply to claim 1 have been discussed previously and are incorporated herein.
	As was discussed previously, Suzuki teaches having formed the plasma from a mixture of gases. However, Suzuki does not teach that the power applied was RF power of 700 to 800 W at atmospheric pressure (760 Torr).
	Chaudhury teaches a process for providing adhesion to a silicone surface by plasma treatment (Abstract). Chaudhury teaches that pressure which could be up to about atmospheric 
	Furthermore, section 2144.05.II.A of the MPEP states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”
	Based on the teachings of Chaudhury, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have used RF power to form the plasma of Bate in view of Suzuki and Nakasuji since this was a known power source in the art for forming plasma. Furthermore, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have determine optimal RF power and pressure for the plasma formed in the process of Bate in view of Suzuki and Nakasuji and Chaudhury because the RF power and pressure affected the plasma formation.

Response to Arguments
Applicant's arguments filed June 16, 2021 have been fully considered but they are not persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s argument that Bate in view of Suzuki does not the limitations of claim 1 is only partially persuasive. Though Bate in view of Suzuki teach that the hydrophobic fluorine compound comprised of a condensed polymer of a fluorine-based polymer and a second functional organic or inorganic silane compound, as was discussed previously in the rejection of now cancelled claim 6, neither reference teaches that the hydrophilic primer comprised a condensed polymer of a silicone-based polymer and a first functional organic or inorganic silane compound. However, as was discussed previously, this limitation was taught by Nakasuji for the reasons discussed previously in the rejection of now cancelled claim 11. Therefore, the claims are still obvious in view of the prior art of record.
Applicant’s argument that the claimed invention produced unexpected and superior results are not persuasive because applicant has not provided a sufficient explanation on how the cited examples of the specification showed unexpected results over the prior art. Instead applicant just gives a general allegation that the Experimental Examples 1 and 2 produced unexpected and superior results. The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992). See MPEP section 716.02.

Conclusion
	Claims 1 through 5, 7 through 10 and 12 have been rejected. Claims 13 and 14 have been withdrawn from consideration. No claims were allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341.  The examiner can normally be reached on Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712